Citation Nr: 1542649	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  He was a combat Infantryman in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2015, the Board granted the Veteran a 50 percent evaluation from the date VA granted service connection decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2015 Order, the Court granted an August 2015 Joint Motion for Remand (JMR) and vacated the Board's decision.  The JMR stated that the Board had not specifically indicated consideration of symptoms that it maintained were not enumerated in the rating criteria, including intrusive thoughts, isolation, nightmares, hypervigilance, avoidance, and exaggerated startle response.  The Board will endeavor to do so below, but as will be discussed, the evidence in its entirety does not support a rating in excess of 50 percent for PTSD.


FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity; but has not caused either occupational and social impairment with deficiencies in most areas or total social and occupational impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the January 2015 Board decision explained that the duty to notify had been satisfied and no disagreement was voiced by either the Veteran or his representative, in the JMR.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Veteran's service and post-service treatment records have been associated with his claims file.  In addition to obtaining pertinent records, VA has assisted the Veteran by affording him VA mental health examinations in support of his claim in April 2010 and March 2013.  The Board finds that these examination reports are adequate for evaluation purposes because the examiners conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not stated that there are any additional records that VA should seek to obtain on his behalf.  Additionally, there was no indication in the JMR that the Veteran's psychiatric symptomatology had worsened since the 2013 VA examination, or that additional evidence should be sought in order to fairly adjudicate this claim.

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  

II.  Initial Increased Schedular Rating

The Veteran contends his PTSD is more severe than his 50 percent evaluation.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is assigned when PTSD causes total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule is based on the DSM-IV, which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  A GAF score ranging from 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

Following a review of the relevant evidence of record, which includes VA treatment records, the Veteran's lay statements, and multiple VA examination reports, the Board finds that the evidence shows that the Veteran's psychiatric symptomatology most closely aligns with a 50 percent throughout the course of the appeal.  

That is, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: suspiciousness, anxiety, chronic sleep impairment, flattened affect, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, anger, irritability, intrusive thoughts, avoidance, hypervigilance, exaggerated startle response, flashbacks, and nightmares.

The Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence of: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

On the contrary, VA examination reports and treatment notes show normal speech and communication skills; cooperative behavior; good judgment; absence of violence; consistent denial of homicidal and suicidal ideation; and thought content free of obsessive thoughts.  The Veteran's hygiene was consistently appropriate and within normal limits.  Notably, none of the VA examiners found that the Veteran had deficiencies in most areas, or was totally occupationally and socially impaired.  In fact, when the VA examiner in 2013 was asked to evaluate the social and occupational impairment caused by the Veteran's PTSD, he noted that it most closely aligned with a 50 percent rating, and did not cause deficiencies in most areas or total social and occupational impairment.

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran typically has effective relationships with his long-distance girlfriend of over 40 years and his daughter.  Additionally, he has reported that PTSD group therapy provides a great comfort to him.  At the April 2010 VA examination, he did report difficulties trusting other people, avoiding crowds-preferring not to take public transportation, and staying in his room alone; and the April 2010 examiner asserted that the Veteran's PTSD symptoms interfered most prominently with his social functioning.  Thus, while the evidence shows difficulty establishing and maintaining effective relationships, it reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.  The fact is that with a rating as high as 50 percent, social impairment is anticipated.

As to occupational impairment, the Veteran was terminated from employment in 2000.  The Veteran attributed his loss of employment to interpersonal difficulties.  The April 2010 VA examiner opined that the Veteran was unemployed due to a nonservice-connected shoulder disability, but noted that his PTSD symptoms could potentially interfere in the work environment.  However, as indicated by his March 2013 VA examination report, the Veteran is currently employed.  

As to other symptoms indicative of a higher rating, the Veteran experienced disturbances of mood and motivation and difficulties with adapting to stressful situations.  Specifically, a March 2011 VA treatment report described the Veteran as depressed and anxious about his need for surgery.  However, the psychiatrist reported that the Veteran was neither despondent nor hopeless.  Having reviewed the records, the weight of evidence is simply against the conclusion that the Veteran's depression and anxiety were so severe as to be near-continuous such that it affected his ability to function independently, appropriately, and effectively.  Further, the evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant a higher disability rating.  

As to impaired impulse control, the Veteran has consistently reported irritability.  For example, the April 2010 examiner described the Veteran as having a low frustration tolerance.  The Veteran described a verbal confrontation with a fellow train passenger that was being "inconsiderate."  However, the evidence shows no history of violence.  Thus, while the Veteran struggles with irritability, the Board finds that the evidence does not show impaired impulse control resulting in periods of violence sufficient to warrant a 70 percent evaluation.

At his April 2010 VA examination, the Veteran reported hearing Vietnamese voices but only as part of flashbacks.  He denied other hallucinatory experiences.  At his March 2013 VA examination, he denied having any symptoms of delusions or hallucinations and the examiner found none to be apparent.  His report of hearing voices, as part of flashbacks, has not affected his ability to function nor interfered with his routine activities.  

As noted in the JMR, the evidence shows the Veteran has reported experiencing additional symptomatology not specifically enumerated in the rating criteria, including intrusive thoughts, isolation, nightmares, hypervigilance, avoidance, and exaggerated startle response.  However, these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Here, the Veteran's symptoms are expressly contemplated by the 50 percent criteria.  For example, the Veteran's nightmares, as reflected in a March 2010 VA treatment record, occur once every two weeks.  The Veteran's 50 percent rating already compensates him for panic attacks and a 30 percent rating contemplates impairment of sleep, as nightmares would likely do.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Thus, while the JMR suggested that the Board had not specifically addressed several symptoms, the important analysis is how those symptoms impacted the Veteran's social and occupational functioning.  Having considered the non-enumerated symptoms identified by the JMR, the Board concludes that they have not shown anything different about the Veteran's social and occupational functioning.

Given that the schedular rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of panic attacks is more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.

The Board acknowledges that the Veteran's PTSD symptoms do cause occupational and social impairment to at least some degree.  This is to be expected as the 50 percent rating that is assigned contemplates social and occupational impairment with reduced reliability and productivity.  Having considered the frequency, nature, and duration of the Veteran's psychiatric symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.   See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

Finally, the GAF scores are not consistent with a rating in excess of 50 percent.  Throughout the appeal, the Veteran's GAF scores have been assigned ranging from 55 to 62, and thereby suggestive of mild to moderate psychiatric symptoms.  These scores are in keeping with his moderate symptoms (e.g., constricted affect), moderate difficulty in social, functioning (e.g., few friends), and some mild symptoms and impairment (e.g., depressed mood but some meaningful interpersonal relationships).  He has not been assigned any GAF scores below 55 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

Thus, the Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating throughout the appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected PTSD.  Based upon the record, there is no time during the appeal where PTSD has been more disabling than as currently rated under the present decision of the Board. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, despite the Board decision being remanded by the Court, there was no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran has not alleged, and the record has not otherwise shown, that his PTSD prevents him from obtaining and maintaining substantially gainful employment.  In this regard, the Board notes that the Veteran has obtained employment after his dismissal in 2000.  As such, further consideration of Rice is not warranted.  


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied. 

____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


